Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The amendment filed May 24, 2022, is acknowledged and has been entered.   Claims 4, 20, 22 and 69 have been amended.  

2.  	Claims 1, 3-5, 20-23, 65-69 and 76-77 are pending.  Claim 77 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

3.  	Claims 1, 3-5, 20-23, 65-69 and 76 are under examination.  

Information Disclosure Statement
4.	The references cited in the information disclosure statement have been considered. 

Grounds of Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.

Grounds of Rejection Maintained

Claim Rejections - 35 USC § 103
6.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS) and Schneider et al (MI, 51:66-72, 2012)
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, and S324T mutations and higher order multimers thereof.
Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  


    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale



Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also comprising the mutations of Schneider et al.
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block and Schneider recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge IgG2 multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products suggested by the prior art.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


8.	Claims 1, 3-5, 20, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS), Schneider et al (MI, 51:66-72, 2012) and Niwa et al (US 2014/0120581 A1, of record).
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, S324T, N297A and G236 mutations and higher order multimers thereof.


Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  

    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale


Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Niwa et al teach proteins comprising two or more IgG1 Fc domains that can comprise one or more substitutions of S267E, H268F, S324T, G236D and N297A and an IgG2 hinge domain and higher order multimers thereof (see entire document, e.g., pages 2, 5, 6, 11, 15, 18 and 25-26).   Niwa et al teach that the N297A mutation reduces ADCC (see page 11).  Niwa et al teach that the S267E, H268F, S324T mutations increase CDC (see page 11).  Niwa et al teach that the G236D mutation increases binding for the inhibitory Fc receptor.

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also comprising the mutations of Schneider et al and Niwa et al.
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block, Schneider and Niwa recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge IgG2 multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.  Then the other mutations would also be expected to increase binding to the inhibitory Fc receptor and reduce binding to FcR involved in ADCC.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products suggested by the prior art.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

9.	Claims 1, 3-4, 20-23, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS), Schneider et al (MI, 51:66-72, 2012) and Lazar et al (US 2008/0242845 A1, of record).
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, S324T, E233P, G236R and N297 mutations and higher order multimers thereof.

Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  


    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale


Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Lazar et al that an Fc comprising E233P, N297S or G236R mutations reduce FcR affinity and effector functions (see pages 23 and 24).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also comprising the mutations of Schneider et al and Lazar et al.
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block, Schneider and Lazar recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.  Then the other mutations would also be expected to reduce binding to FcR.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products suggested by the prior art.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Response to Arguments
In the response, Applicant has submitted:
“As described in the Response to Office Action filed on August 19, 2020, the functional
effects of Fc mutations in the context of an antibody cannot be used to determine the functional
effects of the same mutations in the context of a mu/timerizing peptide homodimer. Antibodies
comprising the Fc mutations S267E, H268F, and/or S324T are well-established in the prior art to
increase binding to Clq. See, for example, Figure 2 of Moore et al. (Exhibit A, referenced
above). In contrast, the present application describes numerous multimerizing peptide
homodimers with the Fc mutations S267E, H268F, and A324T that do not bind C1q (See, e.g.,
G1024, G1030, G1031, and G1045 in Tables 11 and 12 of the as-filed specification).

What is more, antibodies comprising the Fc mutations S267E, H268F, and/or $324T are
known in the literature to increase complement-dependent cytotoxicity (CDC) (See, for
example, Figure 2 of Moore et al. (Exhibit A, referenced above). However, in the present
application, a number of multimerizing peptide homodimers comprising the Fc mutations S267E,
H268F, and S324T shockingly and unpredictably inhibit CDC in a concentration dependent
manner (e.g., G994, G998, G1033 at Figures 61-63, as well as many others listed in Table 3).

Taken together, the present application provides numerous examples supporting the
concept that amino acid substitutions in the Fe domain of a multimerizing peptide homodimer
cause unpredictable and surprising effects on FcyR binding, complement binding, and CDC
activity. Thus, the presently claimed peptide homodimers are not obvious over the combined
teachings of Block, Schneider, Niwa, and/or Lazar at least because they exhibit entirely
unexpected properties. The instant claims are therefore not obvious. Applicant respectfully
requests withdrawal of the U.S.C. 103 rejection.”


In response, these arguments are not found persuasive because while the results pointed to in the application have been fully considered in view of the application and record as a whole, the results presented have not been found sufficiently unexpected to obviate the outstanding 103 rejections.  First, Applicant characterizes that antibodies with comprising the Fc mutations S267E, H268F, and/or S324T are well-established in the prior art to increase binding to C1q, but it is the combination of mutations in the context of a specific Fc structure that results in the function of an Fc containing protein.  Applicant uses the term “comprising” in their arguments and the claims encompass additional mutations, such that the antibody Fc region can comprise any other mutation that reduces C1q binding such as an N297A mutation of claim 5. For example, Borrok et al (ACS CB, 7:1596-1602, 2012) teach that removal of glycan at N297 greatly reduces binding to C1q (see page 1596, an N297A mutation as claimed results in an aglycosylated position 297). Then with respect to positions 236 (see claim 23) and 238 (see stradomer G1024 in Table 11 mentioned in Applicant’s response), US 6,194,551 (Idusogie et al) teaches that residues 231-238 of human IgG1 (see para 17) are involved in C1q binding.  Therefore, the claims encompass a broad genus of mutants, including mutations with unknown effects, such that the claims are not commensurate in scope with the results pointed to in the specification. 
Furthermore, with respect to antibodies and CDC activity, it is noted that Beurskens et al (Blood, 122(21):375, 2013) teach that following antigen binding, complement is activated by IgG hexamers that assemble on the surface of cells (see abstract).  Therefore, antigen binding and hexamer formation is involved in complement activation, but this does not mean that Fc positions involved in C1q binding do not translate into insight about which positions will alter C1q binding (and Fc receptor binding) to Fc multimers lacking an antigen binding domain (although it is further noted that the claims encompass antibody and non-antibody homodimers and further higher order multimers as encompassed by claim 76 compounds).  The positions and mutations that alter Fc functions were known in the art and one would have been motivated to mutate these positions to alter the functions of Fc multimers (including those that bind antigens) as evidenced by the prior art that both increases and decreases in Fc effector functions are desirable.  Here the claims comprise any number of further mutations with almost any function and the art recognized advantages in making mutations as taught in the art to alter proteins comprising Fc dimers (and higher order multimers).
Again the claims are not limited to a specific structure, i.e., additional substitutions are encompassed by the claims and in some cases activation of complement is desired (some tumor-targeting antibodies activate CDC to help increase their cytotoxicity towards targeted tumor cells), while US Patent 5,648,260 (Winter et al) discloses that “the activation of complement stimulates the inflammatory response and may be involved in autoimmune hypersensitivity” while binding to Fc receptor causes “release of inflammatory mediators" (see column 1, lines 40-60). As inflammatory responses are not desired in treating inflammatory diseases, antibodies and other proteins comprising Fc homodimers useful to treat inflammatory diseases would have advantages in being modified to remove such activities. Therefore, as the prior art taught the claimed positions and mutations to modify to alter the binding of Fc receptors and C1q of Fc containing, a person of ordinary skill in the art would have been motivated to alter these positions to obtain antibodies and other proteins comprising Fc homodimers with either higher or lower binding activities as encompassed by the claims. 
In further response, the arguments fail to explain how, or whether, such results of specific species encompassed by the claims may apply to the instant claims which are much broader than the species pointed to in the arguments.  Notably, while such species are encompassed by the claims, no claim has been presented to such species.  As set forth in MPEP 716.02 “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” 
Furthermore, the argument that the species encompassed by the claims display unexpected results which establish unexpected results for the full scope of the instant claims is not found persuasive, in part, because the arguments of counsel cannot take the place of evidence in the record and furthermore for the reasons set forth above.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about unexpected results are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill with respect to the claimed subject matter as it relates to the results presented has been submitted. 
Therefore, after further careful consideration of the entirety of Applicant's arguments and the record as a whole, the invention as a whole was obvious to one of ordinary skill in the art at the time the invention was made for the reasons of record and as explained above and this rejection is maintained.



Conclusion
10.         No claims are allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
September 6, 2022